Exhibit 10.3

Execution Version

 

 

 

SYNDICATED FACILITY AGREEMENT

Dated as of April 17, 2018

Among

RESMED LIMITED,

as Borrower,

RESMED INC.,

as Parent,

MUFG UNION BANK, N.A.,

as Administrative Agent, Joint Lead Arranger and Joint Book Runner,

WESTPAC BANKING CORPORATION,

as Syndication Agent, Joint Lead Arranger and Joint Book Runner,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Interpretive Provisions      23  

1.03

  Accounting Terms      24  

1.04

  Rounding      24  

1.05

  Times of Day      24  

1.06

  Code of Banking Practice      24  

1.07

  Limited Condition Acquisitions      24  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     25  

2.01

  Term Loans      25  

2.02

  Borrowings, Conversions and Continuations of Term Loans      25  

2.03

  Prepayments      26  

2.04

  Repayment of Loans      27  

2.05

  Interest      28  

2.06

  Fees      28  

2.07

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     29  

2.08

  Evidence of Debt      29  

2.09

  Payments Generally; Agent’s Clawback      30  

2.10

  Sharing of Payments      31  

2.11

  Replacement of Lenders      32  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     33  

3.01

  Taxes      33  

3.02

  Illegality      37  

3.03

  Inability to Determine Rates      38  

3.04

  Increased Costs.      38  

3.05

  Compensation for Losses      39  

3.06

  Mitigation Obligations      40  

3.07

  Survival      40  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     40  

4.01

  Conditions of Initial Credit Extension      40  

4.02

  Conditions to all Credit Extensions      42  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     42  

5.01

  Existence, Qualification and Power      42  

5.02

  Authorization; No Contravention      43  

5.03

  Governmental Authorization; Other Consents      43  

5.04

  Binding Effect      43  

5.05

  Financial Statements; No Material Adverse Effect      43  

5.06

  Litigation      44  

5.07

  No Default      44  

5.08

  Ownership of Property; Liens      44  

5.09

  Environmental Compliance      44  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.10

  Insurance      45  

5.11

  Taxes      45  

5.12

  ERISA Compliance      45  

5.13

  Subsidiaries      46  

5.14

  Margin Regulations; Investment Company Act      46  

5.15

  Disclosure      46  

5.16

  Compliance with Laws      46  

5.17

  Intentionally Omitted.      47  

5.18

  Intellectual Property; Licenses, Etc      47  

5.19

  Intentionally Omitted      47  

5.20

  Solvency      47  

5.21

  OFAC      47  

5.22

  Anti-Corruption      47  

5.23

  Related Party Benefit and Financial Assistance      48  

ARTICLE VI AFFIRMATIVE COVENANTS

     48  

6.01

  Financial Statements      48  

6.02

  Certificates; Other Information      49  

6.03

  Notices      50  

6.04

  Payment of Obligations      51  

6.05

  Preservation of Existence, Etc      51  

6.06

  Maintenance of Properties      51  

6.07

  Maintenance of Insurance      51  

6.08

  Compliance with Laws      52  

6.09

  Books and Records      52  

6.10

  Inspection Rights      52  

6.11

  Use of Proceeds      52  

6.12

  Financial Covenant      52  

6.13

  Additional Guarantors      52  

6.14

  Most Favored Lender      53  

6.15

  Tax Consolidation      53  

ARTICLE VII NEGATIVE COVENANTS

     53  

7.01

  Liens      53  

7.02

  Investments      55  

7.03

  Indebtedness      56  

7.04

  Fundamental Changes      58  

7.05

  Dispositions      59  

7.06

  Restricted Payments      59  

7.07

  Change in Nature of Business      60  

7.08

  Transactions with Affiliates      60  

7.09

  No Further Negative Pledge      60  

7.10

  Use of Proceeds      60  

7.11

  Sanctions      61  

7.12

  Anti-Bribery      61  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     61  

8.01

  Events of Default      61  

8.02

  Remedies Upon Event of Default      63  

8.03

  Application of Funds      64  

ARTICLE IX ADMINISTRATIVE AGENT

     64  

9.01

  Appointment and Authorization of Administrative Agent      64  

9.02

  Rights as a Lender      65  

9.03

  Exculpatory Provisions      65  

9.04

  Reliance by Administrative Agent      66  

9.05

  Delegation of Duties      66  

9.06

  Resignation of Agent      66  

9.07

  Non-Reliance on Agent and Other Lenders      67  

9.08

  No Other Duties, Etc      67  

9.09

  Administrative Agent May File Proofs of Claim      67  

9.10

  Guaranty Matters      68  

9.11

  Certain ERISA Matters      68  

ARTICLE X MISCELLANEOUS

     70  

10.01

  Amendments, Etc      70  

10.02

  Notices; Effectiveness; Electronic Communications      71  

10.03

  No Waiver; Cumulative Remedies: Enforcement      73  

10.04

  Expenses; Indemnity; Damage Waiver      74  

10.05

  Payments Set Aside      76  

10.06

  Successors and Assigns      76  

10.07

  Treatment of Certain Information; Confidentiality      80  

10.08

  Right of Setoff      81  

10.09

  Interest Rate Limitation      81  

10.10

  Counterparts; Integration; Effectiveness      82  

10.11

  Survival of Representations and Warranties      82  

10.12

  Severability      82  

10.13

  Governing Law; Jurisdiction; Etc.      82  

10.14

  WAIVER OF JURY TRIAL      83  

10.15

  No Advisory or Fiduciary Responsibility      84  

10.16

  Electronic Execution of Assignments and Certain Other Documents      84  

10.17

  USA PATRIOT Act Notice      84  

10.18

  Time of the Essence      85  

10.19

  Defaulting Lenders      85  

10.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      86  

10.21

  Judgment Currency      87  

ARTICLE XI PUBLIC OFFER

     87  

11.01

  Borrower’s Confirmation      87  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.02

  Lenders’ Representations and Warranties      88  

11.03

  Information      88  

11.04

  Co-operation      88  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

  Commitments and Applicable Percentages   

5.06

  Litigation   

5.09

  Environmental Matters   

5.13

  Subsidiaries and Other Equity Investments   

6.04

  Tax Liabilities   

7.01

  Existing Liens   

7.02

  Existing Investments   

7.03

  Existing Indebtedness   

10.02

  Administrative Agent’s Office, Certain Addresses for Notices   

EXHIBITS

 

A

  Form of Term Loan Notice   

B

  Form of Note   

C

  Form of Compliance Certificate   

D

  Form of Assignment and Assumption   

E-1

  Form of U.S. Tax Compliance Certificate   

E-2

  Form of U.S. Tax Compliance Certificate   

E-3

  Form of U.S. Tax Compliance Certificate   

E-4

  Form of U.S. Tax Compliance Certificate   



--------------------------------------------------------------------------------

SYNDICATED FACILITY AGREEMENT

This SYNDICATED FACILITY AGREEMENT (this “Agreement”) is entered into as of
April 17, 2018, among RESMED LIMITED ACN 003 765 142, a company incorporated in
the Commonwealth of Australia (“Borrower”), RESMED INC., a Delaware corporation
(“Parent”), each lender from time to time party hereto (collectively, “Lenders”
and individually, a “Lender”), MUFG UNION BANK, N.A., as Administrative Agent,
Joint Lead Arranger and Joint Book Runner and WESTPAC BANKING CORPORATION, as
Syndication Agent, Joint Lead Arranger and Joint Book Runner.

Borrower has requested that Lenders provide a term loan credit facility and
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Parent and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through a purchase of assets, a merger or otherwise, (b) acquires
control of securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of more than
50% of the interests having, directly or indirectly, power to direct or cause
the direction of management or policies of any partnership, joint venture,
limited liability company, business trust or other Person engaged in an ongoing
business that is not managed by a board of directors or other governing body.

“Administrative Agent” or “Agent” means MUFG Union Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that so long as
Parent is publicly traded, the foregoing shall not include the shareholders of
Parent.

“Agent Fee Letter” has the meaning specified in Section 2.06(a).

“Aggregate Commitments” means the Commitments of all Lenders.



--------------------------------------------------------------------------------

“Agreement” means this Syndicated Facility Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio (the “Financial Covenant”) as set
forth in the most recent Compliance Certificate received by Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing

Level

 

Funded Debt to EBITDA

Ratio:

 

Eurodollar

Rate +

 

Base Rate +

I

  £1.00:1.00   0.750%   0.00%

II

  >1.00:1:00 but   0.850%   0.00%   £1.25:1.00    

III

  >1.25:1.00 but   1.00%   0.00%   £1.75:1.00    

IV

 

>1.75:1.00 but

£2.50:1.00

  1.250%   0.250%

V

  >2.50:1:00   1.500%   0.500%

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective as of the first (1st) Business Day of
the month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level V shall apply as of the fifth
(5th) Business Day of the month following the date such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the date on which Parent delivers its Compliance
Certificate for the quarter ending March 31, 2018 to Agent shall be determined
based upon Pricing Level III.

Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by Agent, in substantially the form of
Exhibit D or any other form approved by Agent.

“Associate” has the meaning given to it in Section 128F(9) of the Australian Tax
Act.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its consolidated Subsidiaries for the fiscal year ended June 30,
2017, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Parent and its
consolidated Subsidiaries, including the notes thereto.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Act” means the Corporations Act 2001 (Cth) of
Australia.

“Australian Double Tax Treaty” means an ‘international tax agreement’ as defined
in section 995-1 of the Australian Tax Act.

“Australian PPSA” means the Personal Property Securities Act 2009 (Cth).

“Australian Qualifying Treaty Party” means Agent or Lender which: (a) is treated
as a resident of an Australian Treaty State for the purposes of the relevant
Australian Double Tax Treaty; (b) does not carry on a business in Australia
through a permanent establishment with which its participation in the Loans is
effectively connected; and (c) fulfills any other conditions which must be
fulfilled under the relevant Australian Double Tax Treaty by residents of the
Australian Treaty State for such residents to obtain a full exemption from Tax
imposed in Australia in respect of the relevant payment.

“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cth) of
Australia, the Income Tax Assessment Act 1997 (Cth) of Australia and the
Taxation Administration Act 1953 (Cth) of Australia, as applicable.

“Australian Tax Consolidated Group” means a “consolidated group” or a “MEC
group” as defined in the Australian Tax Act.

“Australian Tax Funding Agreement” means any agreement whereby members of an
Australian Tax Consolidated Group have made provision for the funding of the tax
liabilities of the Australian Tax Consolidated Group.

 

3



--------------------------------------------------------------------------------

“Australian Tax Sharing Agreement” means any agreement which satisfies the
requirements in Section 721-25 of the Australian Tax Act for being a valid tax
sharing agreement.

“Australian Treaty State” means a jurisdiction having an Australian Double Tax
Treaty with Australia.

“Australian Withholding Tax” means any Australian Tax required to be withheld or
deducted from any interest or other payment under Division 11A of Part III of
the Australian Tax Act or Subdivision 12-F of Schedule 1 to the Australian Tax
Act.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by MUFG Union Bank, N.A. as
its “reference rate” and (c) One Month LIBOR plus 1.0%; provided, however, at
any time during which one or both of the Federal Funds Rate and/or the
“reference rate” is a number that is less than zero (0), such rate(s) shall
instead, for purposes hereof, be deemed to be zero (0). The “reference rate” is
a rate set by MUFG Union Bank, N.A. based upon various factors including MUFG
Union Bank, N.A.’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by MUFG Union Bank, N.A. shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the state where Administrative Agent’s Office is located or
(ii) Sydney, Australia, and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption by any Governmental Authority or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any transaction or series of related transactions in
which any Unrelated Person or two or more Unrelated Persons acting in concert,
becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the outstanding equity securities of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right). “Unrelated Person” means any Person other than (a) Parent or any
wholly-owned Subsidiary, or (b) an employee stock ownership plan or other
employee benefit plan covering the employees of any of the Loan Parties and
their Subsidiaries.

“Closing Date” means April 17, 2018.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means the Term Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Term Borrowing.

 

5



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other applicable liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, administration,
insolvency, reorganization, or similar debtor relief Laws of the United States,
Australia or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (including, with respect to any
person incorporated in Australia, Chapter 5 of the Australian Corporations Act).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any applicable notice, the passage of time, specified
in Section 8.01, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 10.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one (1) Business Day
of the date such Loans were required to be funded hereunder, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, (b) has notified Borrower or
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by Agent or Borrower, to confirm
in writing to Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, controller, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 10.19(b)) upon delivery of written notice of such
determination to Borrower and each Lender.

“Designated Jurisdiction” means any country or territory that is the target of
country-wide or territory-wide Sanctions.

 

6



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, in each case other than (a) inventory, accounts receivable
or other assets sold or otherwise disposed of in the ordinary course of business
of such Person, (b) equipment sold or otherwise disposed of where substantially
similar equipment thereof has theretofore been acquired, or thereafter within
180 days is acquired, by such Person and (c) obsolete or other assets which such
Person determines in good faith are no longer useful in the business of such
Person.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, with respect to any fiscal period, and any Person, the sum of
(a) Net Income for that period, plus (b) any non-operating non-recurring loss
(not to exceed Thirty Million Dollars ($30,000,000)) reflected in such Net
Income, minus (c) any non-operating non-recurring gain (not to exceed Thirty
Million Dollars ($30,000,000)) reflected in such Net Income, plus (d) Interest
Expense of such Person for that period, plus (e) payment or provision for income
taxes, plus (f) depreciation, amortization and all other expenses actually taken
in connection with equity-based compensation or awards pursuant to ASC 718 for
that period, in each case as determined in accordance with GAAP, consistently
applied. For the avoidance of doubt, for purposes of calculating EBITDA with
respect to any period in which a Permitted Acquisition occurred, such Permitted
Acquisition shall be deemed to have occurred on the first day of such period.
Accordingly, as to any such period Net Income, Interest Expense, expense for
taxes paid or accrued and each other component contained in the definition of
“EBITDA” shall be deemed to include the actual results of the Permitted
Acquisition on a pro forma consolidated basis with Parent as if such Permitted
Acquisition had occurred on the first day of such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any member of a controlled group of corporations or any
trade or business (whether or not incorporated) under common control with Parent
within the meaning of Section 414(b) or (c) of the Code (and any member of a
group with Parent under Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA), or a cessation of operations by
Parent or any ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Parent or any
ERISA Affiliate from a Multiemployer Plan or notification received by Parent or
any ERISA Affiliate that a Multiemployer Plan is in reorganization under
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate, a
Pension Plan or Multiemployer Plan, or the treatment of an amendment of a
Pension Plan or Multiemployer Plan as a termination, under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any

 

8



--------------------------------------------------------------------------------

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate

    =      Eurodollar Base Rate      1.00 - Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the rate determined by the Agent and equal to the rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) quoted as (i) the “LIBOR Rate” which
appears on the Bloomberg Screen B TMM Page under the heading “LIBOR Fix” as of
11:00 a.m. (London Time) for the date that is the applicable Interest Rate
Determination Date or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum determined as of approximately
9:00 a.m. (Los Angeles time) on such Interest Rate Determination Date by
reference to the Intercontinental Exchange Benchmark Administration Ltd.
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Agent that has been nominated by the Intercontinental Exchange
Benchmark Administration Ltd. (or any successor or substitute agency determined
by the Agent) as an authorized information vendor for the purpose of displaying
such rates) with a term equivalent to the applicable Interest Period; provided
that if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed to be zero for all purposes under this Agreement. The Agent currently
uses the rate quoted in Bloomberg as indicated above to provide information with
respect to the interbank Eurodollar market, but the Agent, in its sole
discretion, may change the service providing such information at any time. Each
determination of the Eurodollar Base Rate by the Agent shall be conclusive and
binding upon the parties hereto, absent manifest error.

and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 3.03, in the event that the Agent and Borrower shall
have determined in good faith (which determination shall be final and conclusive
and binding upon all parties hereto) that there exists, at any time, a market
convention for determining a rate of interest for syndicated loans in the United
States that is widely recognized as the successor to interest rates based on the
Eurodollar Base Rate, and the Agent and Borrower shall have given notice of such
determination to each Lender (it being understood that the Agent shall make such
a determination of whether such market convention exists at any time upon the
reasonable request of, or in consultation with, Borrower), then the Agent and
Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable consistent with market practice (in the good faith
determination of the Agent and Borrower). Notwithstanding anything to the
contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of a payment made or to be made on
account of any obligation of Borrower hereunder or required to be withheld or
deducted from such a payment to Agent, any Lender or any such recipient,
(a) Taxes imposed on or measured by overall net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a Law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment pursuant to Section 2.14) or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such recipient’s failure to comply with Section 3.01(e), (d) any
withholding Taxes imposed under FATCA and (e)(i) any Tax deduction or
withholding arising as a result of a notice or direction under section 260-5 of
Schedule 1 to the Australian Tax Act, or under section 255 of the Australian Tax
Act or under other similar legislation (as applicable) requiring the Borrower
(or any person on their behalf) to deduct from sums payable by it to a person
under the Loan Documents an amount on account of any Taxes or other charges
payable by the payee or (ii) any Australian Tax required to be deducted or
withheld that could have been avoided had the relevant payee provided the
Borrower with its name, address, Australian Business Number, Tax

 

10



--------------------------------------------------------------------------------

File Number, similar details or proof of other applicable exemptions, or
complied with any necessary procedural formalities.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any similar law or regulation
adopted pursuant to an intergovernmental agreement between a non-U.S.
jurisdiction and the United States with respect to the foregoing and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to MUFG Union Bank,
N.A. on such day on such transactions as determined by Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Parent is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness described in clause (g) of the definition thereof).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. The term “consistently
applied,” as used in connection herewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods.

“Governmental Authority” means the government of the United States or Australia,
as applicable, or any other nation, or of any political subdivision of any of
the foregoing, respectively, whether state or local, and any agency, authority,
instrumentality, regulatory body, court of competent jurisdiction, central bank
or other public entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to

 

11



--------------------------------------------------------------------------------

government (including any supra national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collections in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made (unless such Guarantee is limited by its terms to a
lesser amount, in which case to the extent of such amount) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The amount of any other
Guarantee shall be deemed to be zero unless and until the amount thereof has
been (or in accordance with FASB Statement No. 5, should be) quantified and
reflected or disclosed in the consolidated financial statements of Parent. The
term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means, collectively, (i) Parent, (ii) ResMed Corp., a Minnesota
corporation, ResMed Motor Technologies Inc., a Delaware corporation, Birdie
Inc., a Delaware corporation, Inova Labs, Inc., a Delaware corporation,
Brightree LLC, a Delaware limited liability company, Brightree Services LLC, a
Delaware limited liability company, Brightree Home Health & Hospice LLC, a
Delaware limited liability company, and Brightree Patient Collections LLC, a
Delaware limited liability company; and (iii) any other Person which becomes a
Guarantor in accordance with Section 6.13 hereof.

“Guaranty” means the Unconditional Guaranty dated as of the Closing Date, made
by the Guarantors in favor of Agent for the benefit of the Lenders, in form and
substance satisfactory to Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial) issued for the account of such Person,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade and other accounts payable in the
ordinary course of business and (ii) contingent payments in connection with any
Permitted Acquisition except to the extent such payments would be required to be
included as a liability on a balance sheet prepared in accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being financed by such Person (including indebtedness arising
under conditional sales or other Title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that if such indebtedness is non-recourse to such Person,
the amount of such indebtedness shall be deemed to be the fair market value of
the assets securing such Indebtedness as reflected in the books and records of
such Person;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided that, Indebtedness under this clause (g) shall be
excluded from the calculation of “Funded Debt;” and

(h) without duplication, all Guarantees of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “Interest Expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first Business Day of each of
April, July, October and January and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by Borrower in its Term Loan Notice (or
as provided in Section 2.02(a)); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or

 

14



--------------------------------------------------------------------------------

assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as set forth on the such Lender’s signature page hereto, or such other office or
offices as a Lender may from time to time notify Borrower and Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever including a
“security interest” as defined in section 12(1) or 12(2) of the Australian PPSA
(including in each case any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means a Permitted Acquisition the consummation
of which is not conditioned on the availability of, or on obtaining, third party
financing (provided that in the event the consummation of any such Acquisition
shall not have occurred on or prior to the date that is four (4) months
following the signing of the applicable Limited Condition Acquisition Agreement,
such Acquisition shall no longer constitute a Limited Condition Acquisition
hereunder).

“Limited Condition Acquisition Agreement” means a definitive acquisition
agreement for a Limited Condition Acquisition.

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan.

“Loan Documents” means this Agreement, each Note, the Agent Fee Letter, and the
Guaranty.

 

15



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Material Acquisition” means a Permitted Acquisition by Parent or any Subsidiary
of Parent having total consideration paid or payable (including all Indebtedness
incurred, assumed and/or reflected on a consolidated balance sheet of Parent and
its Subsidiaries after giving effect to such Permitted Acquisition and the
maximum amount of all deferred payments, including earnouts) of greater than
$150,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Parent and its
Subsidiaries taken as a whole, which has or could reasonably be expected to
result in a violation of Section 6.12(a) of this Agreement; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means April 17, 2023; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the preceding Business Day.

“MUFG Union Bank, N.A.” means MUFG Union Bank, N.A. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of the Loan Parties and their Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

“Non-Consenting Lender” has the meaning specified in Section 2.11.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swap Contract and/or other provision of
treasury management services, owed to Agent or the Lenders or any one or more of
them, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

16



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offshore Associate” means an Associate: (a) which is (i) a non-resident of
Australia and does not become a Lender or receive payment in carrying on a
business in Australia at or through a permanent establishment of the Associate
in Australia, or (ii) a resident of Australia and which becomes a Lender or
receives a payment in carrying on a business in a country outside Australia at
or through a permanent establishment of the Associate in that country; and
(b) in either case, which does not become a Lender and receive payment in the
capacity of (i) a dealer, manager or underwriter in relation to an invitation
under section 128F of the Australian Tax Act, or (ii) a clearing house,
custodian, funds manager or responsible entity of a registered scheme.

“One Month LIBOR” means, as of any date of determination, the Eurodollar Base
Rate for a loan having a one-month Interest Period, as determined by the Agent.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, intangible, court or
documentary, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.14).

“Parent” has the meaning specified in the introductory paragraph hereto. For the
avoidance of doubt, Parent is a signatory to this Agreement in its capacity as a
Guarantor and is not a borrower or Borrower for any purpose hereunder.

 

17



--------------------------------------------------------------------------------

“Parent’s Capital Stock” means capital stock issued by Parent.

“Parent Materials” has the meaning specified in Section 6.02.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Parent or any
ERISA Affiliate or to which Parent or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means any Acquisition by any Person (as applicable, the
“acquiror”) of all or substantially all of the assets and/or capital stock of
another Person or of a business unit engaged in the same or a similar or related
line of business as that of the acquiror (the “target”), provided that, to the
extent applicable, such Acquisition shall have been approved by a requisite
majority of the shareholders, and a disinterested majority of the board of
directors (or an equivalent governing body) of, the target; provided further
that no Default or Event of Default shall exist at the time of such Acquisition
or occur after giving effect to such Acquisition. Notwithstanding the foregoing,
solely with respect to a Limited Condition Acquisition funded by Permitted
Additional Indebtedness, the requirement that no Default or Event of Default
exist shall be determined at the time of the execution of the Limited Condition
Acquisition Agreement; provided that, in no event shall a Default or Event of
Default under Section 8.1(a), Section 8.1(f) or Section 8.1(g), exist either at
the time of execution of the Limited Condition Acquisition Agreement or the date
of consummation of such Limited Condition Acquisition. Borrower shall provide
Agent with not less than five (5) Business Days’ prior written notice before
entering into any proposed Limited Condition Acquisition Agreement; provided
that Agent may, in its sole discretion, require less than five (5) Business
Days’ prior notice or waive such notice requirement.

“Permitted Additional Indebtedness” means unsecured Indebtedness provided (i) no
Event of Default exists upon the issuance or incurrence thereof or would result
after giving effect thereto (provided, that solely to the extent such
Indebtedness is incurred to finance a Limited Condition Acquisition, such Event
of Default test shall be tested on the date of the applicable Limited Condition
Acquisition Agreement; provided that, in no event shall a Default or Event of
Default under Section 8.1(a), Section 8.1(f) or Section 8.1(g), exist either at
the time of execution of the Limited Condition Acquisition Agreement or the date
of consummation of such Limited Condition Acquisition), (ii) the maturity date
thereof, as applicable, shall not be less than ninety-one (91) days after the
Maturity Date; provided that, on and after the Closing Date, up to $100,000,000
of such unsecured Indebtedness shall be permitted to mature prior to the
Maturity Date, (iii) the same shall not be guaranteed by Parent or any of its
Subsidiaries, other than the Guarantors and (iv) immediately after the issuance
or incurrence thereof, Parent’s pro forma

 

18



--------------------------------------------------------------------------------

Funded Debt to EBITDA Ratio, determined in accordance with Section 6.12(a),
shall not exceed the Funded Debt to EBITDA Ratio that is 0.25:1.00 less than the
maximum Funded Debt to EBITDA Ratio permitted under Section 6.12(a) as of the
most recently ended fiscal quarter for which financial statements have been
received by the Agent (i.e., 3.25:1.00 or, if the maximum permitted Funded Debt
to EBITDA Ratio has been increased as a result of a Material Acquisition,
3.75:1.00); provided that solely to the extent such Indebtedness is incurred to
finance a Permitted Acquisition, such Funded Debt to EBITDA Ratio shall instead
be tested on the date of the applicable Limited Condition Acquisition Agreement
(and giving pro forma effect to the applicable Permitted Acquisition, the
incurrence of such Permitted Additional Indebtedness and any transactions
related thereto).

“Permitted Stock Repurchases” means the repurchase by Parent of Parent’s Capital
Stock for value, provided that (a) such repurchase is, or is part of a
repurchase program, approved by Parent’s Board of Directors and (b) such
approval has been disclosed in writing to Agent prior to the execution thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan established by Parent
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50.01% of the sum of (a) the unfunded portion of the Aggregate Commitments
(if any) plus (b) the Total Outstandings; provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided, further that, when the Aggregate Commitments and/or Total
Outstandings, as applicable, as of any date of determination are held by
(i) four (4) Lenders, Required Lenders shall mean not less than three
(3) Lenders; (ii) three (3) Lenders, Required Lenders shall mean not less than
two (2) Lenders; and (iii) two (2) Lenders, Required Lenders shall mean both
Lenders.

 

19



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party, and, in the case of
the Borrower, any director or secretary of the Borrower, and each other officer
of a Loan Party certified as being authorized to sign the Loan Documents in a
secretary’s certificate or officer’s or director’s certificate delivered to
Agent, and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Parent’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of April 17, 2018, by and among Parent, each lender from time
to time party thereto, the Agent as administrative agent, joint lead arranger,
swing line lender and letters of credit issuer, and Westpac Banking Corporation,
as joint lead arranger, as the same may be amended, supplemented, modified
and/or restated from time to time.

“Revolving Loan Documents” shall have the meaning ascribed to “Loan Documents”
in the Revolving Loan Credit Agreement.

“Sanction(s)” means any international economic sanction administered or enforced
under the laws of the United States by OFAC or otherwise, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Australian
Department of Foreign Affairs and Trade or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means a Subsidiary of Parent that either (a) had net
income for the fiscal year then most recently ended in excess of five percent
(5.00%) of EBITDA for such fiscal year or (b) had assets in excess of five
percent (5.00%) of the total assets of Parent and its Subsidiaries on a
consolidated basis as at the end of the fiscal year then most recently ended.

“Solvent” means, as of any date of determination, (a) as to the Borrower, that
on such date, the Borrower is solvent within the meaning of section 95A of the
Australian Corporations Act or (b) as to any other Person, that on such date:
(i) the fair valuation of the assets of such Person is greater than the fair
valuation of such Person’s probable liability in respect of existing debts;
(ii) such Person does not intend to, and does not believe that it will, incur
debts beyond such Person’s ability to pay as such debts mature; (iii) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such

 

20



--------------------------------------------------------------------------------

Person with assets remaining which would constitute unreasonably small capital
after giving effect to the nature of the particular business or transaction; and
(iv) such Person is generally paying its debts as they become due. For the
purpose of the foregoing (1) the “fair valuation” of any assets means the amount
realizable within a reasonable time, either through collection or sale, of such
assets at their regular market value, which is the amount obtainable by a
capable and diligent businessman from an interested buyer willing to purchase
such assets within a reasonable time under ordinary circumstances; and (2) the
term “debts” includes any legal liability whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent.

“Subject Lender” has the meaning specified in Section 2.11.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower or Parent, as the context requires.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or

 

21



--------------------------------------------------------------------------------

possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower on the Closing Date pursuant to Section 2.01 in the
aggregate principal amount set forth opposite such Lender’s name on Schedule
2.01 under the caption “Term Commitment.”

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

“Term Loan” has the meaning specified in Section 2.01.

“Term Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of
Term Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Term Reduction Installment” has the meaning specified in Section 2.04.

“Threshold Amount” means Seventy-Five Million Dollars ($75,000,000).

“Total Outstandings” means with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“UK Bribery Act” has the meaning specified in Section 5.22.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recent actuarial
valuation of such Pension Plan in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(IV).

 

22



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement is being executed on the Closing Date concurrently with the
execution and effectiveness of the Revolving Credit Agreement. For the avoidance
of doubt, the existence of parallel baskets in Article VI and Article VII of
this Agreement, on the one hand, and the corresponding Articles of the Revolving
Credit Agreement, on

 

23



--------------------------------------------------------------------------------

the other hand, shall not be deemed to result in aggregate baskets of a greater
amount than those set forth in each of such Agreements taken individually.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP in effect prior to such change therein and (ii) Parent and
Borrower shall provide to Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Parent and its Subsidiaries or to the
determination of any amount for Parent and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Parent is required to consolidate pursuant to FASB
Interpretation No. 46 - Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by Parent or
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Code of Banking Practice. The parties hereto agree that the Code of Banking
Practice published by the Australian Bankers’ Association (as amended, revised
or amended and restated from time to time) does not apply to the Loan Documents
or the transactions under them.

1.07 Limited Condition Acquisitions. Notwithstanding anything set forth herein
to the contrary, any determination in connection with a Limited Condition
Acquisition of

 

24



--------------------------------------------------------------------------------

compliance with representations and warranties or as to the occurrence or
absence of any Default or Event of Default hereunder as of the date the
applicable Limited Condition Acquisition Agreement (rather than the date of
consummation of the applicable Limited Condition Acquisition), shall not be
deemed to constitute a waiver of or consent to any breach of representations and
warranties hereunder or any Default or Event of Default hereunder that may exist
at the time of consummation of such Limited Condition Acquisition.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Term Loans. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make on the Closing Date a single loan to the
Borrower in an amount equal to its Term Commitment (each such loan, a “Term
Loan” and collectively, the “Term Loans”). The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Term Commitments. Amounts borrowed under this Section 2.01 and repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Term Loans.

(a) The Term Loans and each conversion of a Term Loan(s) from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone. Each
such notice must be received by Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Term Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) three (3) Business Days prior
to the requested date of any Term Borrowing of Base Rate Loans. Each telephonic
notice by Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to Agent of a written Term Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower. Each Term Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
Five Million Dollars ($5,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof. Each Term Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of Two Million
Dollars ($2,000,000) or a whole multiple of Five Hundred Thousand
Dollars ($500,000) in excess thereof. Each Term Loan Notice (whether telephonic
or written) shall specify (i) whether Borrower is requesting a Term Borrowing, a
conversion of Term Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Term Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If Borrower fails to specify a Type of Term Loan in a Term Loan
Notice or if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
Eurodollar Rate Loans with a one (1) month Interest Period. Any such automatic
conversion to Eurodollar Rate Loans shall be effective as of

 

25



--------------------------------------------------------------------------------

the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If Borrower requests a Term Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Term Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Term Loan Notice, Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Term Loans,
and if no timely notice of a conversion or continuation is provided by Borrower,
Agent shall notify each Lender of the details of any automatic conversion to
Eurodollar Rate Loans described in the preceding subsection. In the case of a
Term Borrowing, each Lender shall make the amount of its Term Loan available to
Agent in immediately available funds at Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Term Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Term Borrowing is the initial Credit Extension, Section 4.01), Agent
shall make all funds so received available to Borrower in like funds as received
by Agent either by (i) crediting the account of Borrower on the books of MUFG
Union Bank, N.A. with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) Agent by Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans
and Borrower agrees to pay all amounts due under Section 3.05 in accordance with
the terms thereof due to any such conversion.

(d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect with
respect to Term Loans.

2.03 Prepayments. Borrower may, upon notice to Agent, at any time or from time
to time voluntarily prepay Term Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Agent not later than
11:00 a.m. three (3) Business Days prior to any date of prepayment of any Term
Loan; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of Five Million Dollars ($5,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of One Million Dollars ($1,000,000) or a
whole multiple of Five Hundred Thousand Dollars ($500,000) in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Term Loans to be prepaid and, if Eurodollar Rate Loans are

 

26



--------------------------------------------------------------------------------

to be prepaid, the Interest Period(s) of such Loans. Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein; provided
that any notice which contemplates prepayment in full of the Term Loans may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Agent on or prior to the specified effective date) if such condition is
not satisfied; provided further that (i) Borrower shall make any payments
required to be made pursuant to Section 3.05 and (ii) Borrower shall not seek to
revoke more than one (1) such notice during the term of this Agreement. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the remaining
Term Reduction Installments on a pro rata basis in accordance with Section 2.09.

2.04 Repayment of Loans. On each date set forth below, the Borrower shall repay
the principal of the Term Loans in an aggregate amount equal to the
corresponding amount set forth below (each such amount a “Term Reduction
Installment”):

 

June 30, 2018

   $6,000,000

December 31, 2018

   $6,000,000

June 30, 2019

   $6,000,000

December 31, 2019

   $6,000,000

June 30, 2020

   $6,000,000

December 31, 2020

   $6,000,000

June 30, 2021

   $6,000,000

December 31, 2021

   $6,000,000

June 30, 2022

   $6,000,000

December 31, 2022

   $6,000,000

Maturity Date

   All remaining amounts
outstanding on the Term Loan

; provided, that the final Term Reduction Installment shall be due on the
Maturity Date and shall be in an amount equal to all principal and interest
outstanding with respect to the Term Loans. No portion of the Term Loans repaid
hereunder shall be available for re-borrowing. The aggregate amount payable to
any Lender on any date set forth in this Section 2.04 shall be determined in
accordance with the provisions of Section 2.09.

 

27



--------------------------------------------------------------------------------

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (after giving effect to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (subject to any applicable
grace periods) (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.06 Fees.

(a) Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, fees with
respect to this Agreement and the Loans in the amounts and at the times
specified in the letter agreement, dated March 21, 2018 (the “Agent Fee
Letter”), among Borrower, Parent and Agent; provided that the administration fee
payable by Borrower pursuant to paragraph 4 of the Agent Fee Letter (the
“Administration Fee”) shall be reduced on a dollar-for-dollar basis by the
Administration Fee paid by Parent with respect to the Revolving Credit
Agreement. Such fees shall be fully earned when paid and shall be nonrefundable
for any reason whatsoever.

 

28



--------------------------------------------------------------------------------

(b) Lenders’ Upfront Fee. On the Closing Date, Borrower shall pay to Agent, for
the account of each Lender in accordance with their respective Commitment
amounts, an upfront fee as specified in the Agent’s March 21, 2018 Lender invite
notice. Such upfront fees are for the credit facilities committed by Lenders
under this Agreement and are fully earned on the date paid. The upfront fee paid
to each Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by MUFG Union Bank, N.A.’s “reference rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.09(a), bear interest for one
(1) day. Each determination by Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, Borrower or the Lenders determine
that (i) the Financial Covenant used in the definition “Applicable Rate” as
calculated by Parent as of any applicable date was inaccurate and (ii) a proper
calculation of such Financial Covenant would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Agent for the account of the applicable Lenders, promptly on demand by Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of Agent or any Lender, as the
case may be, under Section 2.05(b) or under Article VIII. Borrower’s obligations
under this paragraph shall survive for a one-year period following the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.08 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon

 

29



--------------------------------------------------------------------------------

the request of any Lender made through Agent, Borrower shall execute and deliver
to such Lender (through Agent) a Note, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

2.09 Payments Generally; Agent’s Clawback.

(a) (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at Agent’s Office in Dollars and in immediately
available funds not later than 12:00 noon on the date specified herein. Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by Agent
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall be made on the next succeeding Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(ii) Borrower hereby authorizes Agent if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent from time to time. Agent agrees to provide written notice to
Borrower of any such deduction made pursuant to this Section 2.09(a)(ii) showing
in reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Applicable Percentage for any amounts deducted from such
accounts in excess of amount due hereunder and under any other Loan Documents.

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Term Borrowing
that such Lender will not make available to Agent such Lender’s share of such
Term Borrowing, Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02, and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Term Borrowing
available to Agent, then the applicable Lender and Borrower severally agree to
pay to Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to Borrower to but excluding the date of payment
to Agent, at (A) in the case of a payment to be made by such Lender, the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Agent in connection with the
foregoing and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest

 

30



--------------------------------------------------------------------------------

to Agent for the same or an overlapping period, Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable Term Borrowing to Agent, then the amount
so paid shall constitute such Lender’s Term Loan included in such Term
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

(ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Agent may assume that Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of Lenders severally agrees to repay to Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Agent, at the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation. A notice of Agent to any
Lender or Borrower with respect to any amount owing under this subsection (b)
shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Term Loans and to make payments under Section 10.04(c) are several and not
joint. The failure of any Lender to make any Term Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Term Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Term Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion

 

31



--------------------------------------------------------------------------------

shall (a) notify Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to Parent or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.11 Replacement of Lenders. If (1) Borrower receives a statement of amounts due
pursuant to Section 3.01, 3.04 or 3.05 from a Lender, (2) a Lender becomes a
Defaulting Lender, (3) a Lender (a “Non-Consenting Lender”) refuses to consent
to an amendment, modification or waiver of this Agreement that, pursuant to
Section 10.01, requires consent of one hundred percent (100%) of the Lenders or
one hundred percent (100%) of the Lenders with Obligations directly affected or
(4) a Lender makes a determination pursuant to Section 3.02 (any such Lender, a
“Subject Lender”), so long as no Default shall have occurred and be continuing
and Borrower has obtained a commitment from another Lender or an Eligible
Assignee to purchase at par the Subject Lender’s Loans and assume the Subject
Lender’s Commitments (if any) and all other obligations of the Subject Lender
hereunder, then, upon five (5) Business Days’ prior written notice to the
Subject Lender and Agent, Borrower may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of Section 10.06(b); provided,
that, prior to or concurrently with such replacement, (i) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under Sections 3.01, 3.04 or 3.05 (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (ii) the processing fee required to be paid by
Section 10.06(b) shall have been paid to Agent (unless waived pursuant to
Section 10.06(b), (iii) all of the requirements for such assignment contained in
Section 10.06(b), including the consent of Agent (if required) and the receipt
by Agent of an executed Assignment and Assumption executed by the assignee
(Agent being hereby authorized to execute any Assignment and Assumption on
behalf of a Subject Lender relating to the assignment of Loans and/or
Commitments of such Subject Lender) and other supporting documents, have been
fulfilled, and (iv) in the event such Subject Lender is

 

32



--------------------------------------------------------------------------------

a Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by Borrower to or on account of any obligation
of Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require Borrower or
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to subsection (e) below.

(ii) If Borrower or Agent shall be required by Law to withhold or deduct any
Taxes from any payment, then (A) the applicable withholding agent shall be
entitled to withhold or make such deductions as are required by applicable Law,
(B) the applicable withholding agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, an additional amount shall be payable by Borrower as
necessary so that after any required withholding or the making of all required
deductions, Agent, Lender or L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made, provided, that, an additional amount shall not be payable under this
clause (C) if (i) the payment could have been made to Agent or Lender (as
applicable) without withholding or deduction if the Agent or Lender had been an
Australian Qualifying Treaty Party, but on that date that Agent or Lender is not
or has ceased to be an Australian Qualifying Treaty Party or (ii) the payment or
withholding arising as a result of the representation given by the Lenders in
Section 3.01(e)(v) being untrue in any material respect.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Agent, timely reimburse it for the payment of any Other Taxes.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, Borrower shall, and does hereby, indemnify Agent and each Lender,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by Borrower or Agent or paid by Agent or such
Lender, as the case may be, and

 

33



--------------------------------------------------------------------------------

any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, provided, Borrower
shall not indemnify or make payments to the Agent and each Lender if (i) the
payment to be made could have been made to the Agent or Lender (as applicable)
without withholding or deduction if the Agent or Lender had been an Australian
Qualifying Treaty Party, but on that date that Agent or Lender is not or has
ceased to be an Australian Qualifying Treaty Party or (ii) the payment or
withholding arising as a result of the representation given by the Lenders in
Section 3.01(e)(v) being untrue in any material respect. Borrower shall also,
and does hereby, indemnify Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender (with a copy to Agent), or by Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify Borrower and Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
Borrower or Agent) incurred by or asserted against Borrower or Agent by any
Governmental Authority as a result of the failure by such Lender, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to Borrower or Agent pursuant to
subsection (e). Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by Borrower or Agent, as the case may be,
after any payment of Taxes by Borrower or by Agent to a Governmental Authority
as provided in this Section 3.01, Borrower shall deliver to Agent or Agent shall
deliver to Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Borrower or Agent, as the case may be.

(e) Status of Lenders. (i) Each Lender shall promptly deliver to Borrower and to
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower or Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Agent, as the case may be, to determine (A) whether or not payments
made hereunder or under any other

 

34



--------------------------------------------------------------------------------

Loan Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding Tax purposes in the applicable
jurisdiction. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (e)(ii)(A),
(e)(ii)(B)(I)-(V) and (e)(iii) of this Section) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Agent executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by Borrower or Agent as will enable
Borrower or Agent, as the case may be, to determine whether or not such Lender
is subject to backup withholding or information reporting requirements; and

(B) each Foreign Lender, to the extent legally entitled to do so, shall deliver
to Borrower and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(I) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of IRS Form W-8ECI,

(III) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign

 

35



--------------------------------------------------------------------------------

corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable,

(V) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W
8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner, or

(VI) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Agent to determine the
withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment under FATCA, if any. Solely
for purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iv) Each Lender shall promptly (A) notify Borrower and Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that Borrower or Agent make
any withholding or deduction for Taxes from amounts payable to such Lender.

 

36



--------------------------------------------------------------------------------

(v) Each Lender represents and warrants to the Borrower that, as at the date of
this Agreement, it is an Australian Qualifying Treaty Party, and in each case
has delivered to Borrower, prior to its participation in the Loans, such
properly completed and executed documentation specified under this
Section 3.01(e).

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender. If Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Agent or such Lender, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Agent or such Lender in the event Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrower or any other Person.

(g) Defined Terms. For purposes of this Section 3.01, the term “applicable Laws”
includes FATCA.

3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.05 in accordance with the terms thereof due
to such prepayment or conversion.

 

37



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Term Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Term Borrowing of, continuation of or conversion to, as
applicable, Base Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines in good faith that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding

 

38



--------------------------------------------------------------------------------

company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
promptly delivered to Borrower shall be conclusive absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

39



--------------------------------------------------------------------------------

3.06 Mitigation Obligations. If any Lender requests compensation under Section
3.04, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (b) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive for a one-year period following termination of the Aggregate
Commitments, and repayment of all other Obligations hereunder and resignation of
Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) Agent’s receipt of the following, each of which shall be originals or
telecopies or in electronic format (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Agent, each Lender and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates or extracts of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may reasonably require (and in the case of the Borrower, in a
customary form) evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in

 

40



--------------------------------------------------------------------------------

each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect (if applicable);

(v) a favorable opinion of counsel to the Loan Parties (or in the case of the
legal opinion to be delivered in respect of Australian law matters, the Agent’s
Australian counsel) reasonably acceptable to Agent addressed to Agent and each
Lender, as to the matters set forth concerning the Loan Parties and the Loan
Documents in form and substance reasonably satisfactory to Agent;

(vi) a certificate of a Responsible Officer of each Loan Party (and in the case
of the Borrower, in a customary form) either (A) attaching copies of all
material consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) after giving effect to this Agreement and the other Loan Documents
(including after giving effect to the initial Loans under this Agreement),
Borrower will be Solvent;

(viii) [Reserved];

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Parent ended December 31, 2017, signed by a Responsible Officer of
Parent; and

(x) such other assurances, certificates, documents, consents or opinions as
Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid in connection with this Agreement (including
but not limited to the Agent Fee Letter) on or before the Closing Date shall
have been paid.

(c) Unless waived by Agent, Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to Agent (directly to such counsel if
requested by Agent) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and

 

41



--------------------------------------------------------------------------------

disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between Borrower and Agent).

Without limiting the generality of the provisions of the last sentence of
Section 9.03(d), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Term Loan Notice is subject to the satisfaction of the following conditions
precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except as disclosed by Borrower and approved in writing by the
Required Lenders, or to the extent that such representations and warranties
specifically refer to an earlier date or are no longer true and correct as a
result of a change which is permitted by this Agreement, in which case they
shall be true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Agent shall have received a Term Loan Notice in accordance with the
requirements hereof.

Each Term Loan Notice submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, to the extent applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the

 

42



--------------------------------------------------------------------------------

Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, to the extent applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or except for the Liens created pursuant to the Loan
Documents, the creation of any Lien under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law except, in each case referred to in clause (b), to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. Except as have been obtained or
made and are in full force and effect on the Closing Date, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Law or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Parent and its Subsidiaries on a consolidated basis as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
Parent and its Subsidiaries, on a consolidated basis, as of the date thereof,
including liabilities for taxes, material commitments and material Indebtedness.

(b) The unaudited consolidated balance sheets of Parent and its Subsidiaries
dated December 31, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date

 

43



--------------------------------------------------------------------------------

(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of Parent
and its Subsidiaries, on a consolidated basis, as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of Parent and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, what Parent believed to be a reasonable estimate of its future
financial condition and performance.

5.06 Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against any Loan Party of less than the Threshold Amount,
(c) matters of an administrative nature not involving a claim or charge against
any Loan Party and (d) matters specifically disclosed in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending as to which any
Loan Party has been served or has received notice, or, to the knowledge of
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrower or any other Loan
Party or against any of their properties or revenues that could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of Borrower and each other Loan Party
has good record and valid title in fee simple to, or valid leasehold interests
in all real property reasonably necessary or used in the ordinary conduct of its
business, except for such exceptions in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of Borrower and each other Loan Party is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09 Environmental Compliance. Borrower and each of the other Loan Parties
conduct in the ordinary course of business a review of claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as

 

44



--------------------------------------------------------------------------------

specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of Borrower and each other Loan Party are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the other applicable Loan
Party operates.

5.11 Taxes. Borrower and each of the other Loan Parties have filed or caused to
be filed all Federal, state and other material tax returns and reports required
to be filed, and have paid or caused to be paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP, or in the case of a non-U.S. Person, other applicable accounting
principles, (b) those which are disclosed on Schedule 6.04 or (c) those which
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against Parent or
any Subsidiary that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws,
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification, and (iii) Parent and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Parent nor any ERISA Affiliate has engaged in any non-exempt
prohibited transaction under Section 4975 of the Code or Section 406 of ERISA,
or any violation of the fiduciary responsibility rules under Section 404 of
ERISA with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or, to the best knowledge of Borrower, is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability in excess of Fifteen Million Dollars ($15,000,000); (iii) neither
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of

 

45



--------------------------------------------------------------------------------

ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither Parent nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither Parent nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069(a) or 4212(c) of
ERISA; in each case of subclauses (i), (iii), (iv) and (v), which could
reasonably be expected to result in a Material Adverse Effect.

5.13 Subsidiaries. As of the Closing Date, Parent has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and to the best
knowledge of Borrower, all of the outstanding Equity Interests in such
Subsidiaries (a) have been validly issued, are fully paid and nonassessable and
(b) are owned by a Loan Party, directly or indirectly, in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens other than Liens
permitted by Section 7.01. As of the Closing Date, Parent has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in each Loan Party have been validly issued and are fully paid and
nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of Borrower, any Person Controlling Borrower, or any Subsidiary is, or
is required to be registered as, an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. Borrower has disclosed to Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (in each case, in writing) by or on behalf of any Loan Party to Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed by Parent
to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or

 

46



--------------------------------------------------------------------------------

(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intentionally Omitted.

5.18 Intellectual Property; Licenses, Etc. Parent and each Significant
Subsidiary owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses as now operated and now contemplated to
be operated, without conflict with the rights of any other Person, except to the
extent failure to so possess intellectual property rights would not result in a
Material Adverse Effect. To the best knowledge of Borrower, and other than as
set forth on Schedule 5.06, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Parent or any Subsidiary infringes upon any
rights held by any other Person. Other than as set forth on Schedule 5.06, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.19 Intentionally Omitted.

5.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Loans under this
Agreement), Borrower will be Solvent.

5.21 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (since
October 31, 2013) engaged in any transaction (unless specially or generally
licensed by the competent Sanctions authority) with any Person who is now or was
then the subject of Sanctions or who is located, organized or residing in any
Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been used,
directly or, to the knowledge of the Borrower, indirectly, to lend, contribute,
provide or has otherwise been made available to fund any activity or business
(unless specially or generally licensed by the competent Sanctions authority) in
any Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions (unless specially or generally licensed by the
competent Sanctions authority), or in any other manner that will result in any
violation by any Person (including any Lender or the Administrative Agent) of
Sanctions.

5.22 Anti-Corruption. None of the Borrower, nor to the knowledge of the
Borrower, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Borrower or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in an actionable
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”), the U.S.
Foreign Corrupt Practices Act of 1977 (the “FCPA”), The Criminal Code Act 1995
(Cth) and the Australian Anti-Money Laundering and Counter-Terrorism Financing
Act 2006 (Cth) (“AML Act”). Furthermore, the Borrower and, to the knowledge of
the Borrower, its Affiliates have

 

47



--------------------------------------------------------------------------------

conducted their businesses in compliance in all material respects with the UK
Bribery Act, the FCPA, the AML Act and similar laws, rules or regulations and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance in all
material respects therewith.

5.23 Related Party Benefit and Financial Assistance. No Loan Party has
contravened nor will it contravene Chapter 2E or 2J.3 of the Australian
Corporations Act by entering into any Loan Document to which it is a party or
participating in any transaction in connection with any Loan Document to which
it is a party.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower and Parent
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to Agent, in form and detail satisfactory to
Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety five (95) days after
the end of each fiscal year of Parent, a consolidated balance sheet of Parent
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of recognized standing reasonably acceptable to Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that the requirements set forth in this clause (a) may be fulfilled by
providing Agent with the report of Parent to the Securities and Exchange
Commission on Form 10-K for the applicable fiscal year;

(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Parent, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
for such fiscal quarter and for the portion of Parent’s fiscal year then ended,
and the related consolidated statements of changes in shareholders’ equity, and
cash flows for the portion of Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of

 

48



--------------------------------------------------------------------------------

Parent as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing Agent with the report of
Parent to the Securities and Exchange Commission on Form 10-Q for the applicable
fiscal quarter;

(c) as soon as available, but in any event no later than (30) days after the
start of each fiscal year of Parent, forecasts prepared by management of Parent,
in form reasonably satisfactory to Agent, of consolidated balance sheets and
statements of income or operations and cash flows of Parent and its Subsidiaries
(x) on a quarterly basis for such fiscal year and (y) on an annual basis
covering the period from the immediately following fiscal year (including the
fiscal year in which the Maturity Date occurs) through the Maturity Date.

6.02 Certificates; Other Information. Deliver to Agent, in form and detail
satisfactory to Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Parent and Borrower;

(b) promptly after any request by Agent, but not more frequently than quarterly,
unless an Event of Default has occurred and is continuing, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of Parent
by independent accountants in connection with the accounts or books of Parent or
any Subsidiary, or any audit of any of them;

(c) promptly after the same become publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Parent may file or be required
to file with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to Agent pursuant hereto;

(d) promptly, such additional information regarding the business, financial or
corporate affairs of Parent or any Subsidiary, or compliance with the terms of
the Loan Documents, as Agent or any Lender may from time to time reasonably
request; and

(e) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), Parent-prepared, unaudited consolidating financial statements
of the Parent for such period in a form consistent with Parent’s past practices
as of the Closing Date.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the

 

49



--------------------------------------------------------------------------------

date (i) on which Parent posts such documents, or provides a link thereto on
Parent’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on Parent’s behalf on
an Internet or intranet website, if any, to which each Lender and Agent have
access (whether a commercial, third-party website or whether sponsored by
Agent); provided that Parent shall deliver paper copies of such documents to
Agent or any Lender that requests Parent to deliver such paper copies until a
written request to cease delivering paper copies is given by Agent or such
Lender. Agent shall have no obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Parent hereby acknowledges that (a) Agent will make available to Lenders
materials and/or information provided by or on behalf of Parent or Borrower
hereunder (collectively, “Parent Materials”) by posting Parent Materials on
DebtX or another similar electronic system (the “Platform”) and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent or its Affiliates
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Parent hereby agrees that (w) all Parent Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Parent Materials “PUBLIC,”
Parent shall be deemed to have authorized Agent and the Lenders to treat such
Parent Materials as not containing any material non-public information with
respect to Parent or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Parent
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Parent Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform that is designated “Public Side
Information;” and (z) Agent shall be entitled to treat any Parent Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.

6.03 Notices. Promptly notify Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Parent or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Parent or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting Parent or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

 

50



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by Parent or any Subsidiary including any determination by Borrower
referred to in Section 2.07(b).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Parent setting forth details of the occurrence referred
to therein and stating what action Parent and Borrower have taken and propose to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, except as set forth on Schedule 6.04 attached hereto, all its material
obligations and liabilities, including: (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP (or, in the case of a non-U.S. Person, other
applicable accounting principles) are being maintained by Parent or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property not permitted pursuant to Section 7.01; and (c) all material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment reasonably necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities. This covenant shall
not be construed to prohibit any Disposition otherwise permitted by Section
7.05.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, (subject to customary
deductibles and retentions) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons. Borrower (or Parent) shall provide not less than thirty (30) days’
prior notice to Agent of termination, lapse or cancellation of such insurance.

 

51



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings; or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain books of record and account, in which true
and correct entries in conformity with GAAP consistently applied, as applicable,
shall be made of all financial transactions and material matters involving the
assets and business of Parent, Borrower or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Parent, Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of the properties of any Loan
Party, to examine the corporate, financial and operating records of any Loan
Party, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of any Loan Party with such Loan Party’s
directors, officers, and independent public accountants, all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably requested, upon reasonable advance notice to Borrower (but
not so as to materially interfere with the business of Borrower or its
Subsidiaries); provided, however, that when an Event of Default exists Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance
Indebtedness of Parent and its Subsidiaries, to make dividends or other
distributions to the extent permitted under this Agreement and for working
capital and other general corporate purposes of Parent and its Subsidiaries,
including as notified to the Administrative Agent prior to the date hereof.

6.12 Financial Covenant.

(a) Funded Debt to EBITDA Ratio. In the case of Parent, maintain quarterly,
measured as of the last day of each fiscal quarter, on a consolidated basis a
ratio of Funded Debt to EBITDA not exceeding 3.50:1.00; provided that, for the
fiscal quarter in which any Material Acquisition is consummated and the
immediately following three fiscal quarters, such ratio shall not exceed
4.00:1.00. This ratio will be calculated at the end of each reporting period for
which this Agreement requires Parent to deliver financial statements, using the
results of the twelve month period ending with that reporting period.

6.13 Additional Guarantors. The Borrower shall notify Agent at the time that any
Person becomes a U.S. domestic Subsidiary of Parent (other than a U.S. domestic
Subsidiary of Parent substantially all of the assets of which consist of Equity
Interests in one or more “controlled foreign corporations,” as defined in
Section 957(a) of the Code), and promptly thereafter (and in any event within
thirty (30) days or such later date to which the Agent may

 

52



--------------------------------------------------------------------------------

agree in its sole discretion), cause such Person, in Agent’s reasonable
discretion, to (a) become a Guarantor by executing and delivering to Agent a
counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to Agent;
provided that, while the Revolving Loan Documents are in effect, no Person shall
be required to become a Guarantor hereunder unless such Person becomes a
guarantor under the Revolving Loan Documents.

6.14 Most Favored Lender. Not agree to, with or for the benefit of the holders
of any Permitted Additional Indebtedness, financial or restrictive covenants or
events of default (collectively, the “Additional Provisions”) which are in
addition to or more restrictive than the financial or restrictive covenants,
Defaults, or Events of Default contained in this Agreement or any guaranty or
other credit support with respect hereto, unless the Borrower shall provide
written notice thereof (including a copy of the agreement setting forth such
Additional Provisions) to the Agent not less than two (2) Business Days prior to
any such Additional Provision taking effect (or such later date as the
Administrative Agent shall agree in its sole discretion). Each such Additional
Provision shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis, as if set forth fully herein, without any further
action required on the part of any Person, effective as of the date when such
Additional Provision is effective under such Permitted Additional Indebtedness.
Borrower agrees to execute and deliver such documents, agreements, or
instruments as Agent shall reasonably request in order to evidence or document
such incorporation into this Agreement.

6.15 Tax Consolidation. For so long as it is part of an Australian Tax
Consolidated Group, each Loan Party incorporated in Australia shall ensure that
a valid Tax Sharing Agreement and Tax Funding Agreement is maintained in respect
of the group liabilities (in the case of the Tax Sharing Agreement for the
purposes of section 721-10 of the Tax Act) of that Australian Tax Consolidated
Group, containing in the case of the Tax Funding Agreement, appropriate
proportioning arrangements.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, neither Borrower nor
Parent shall, nor shall they permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as

 

53



--------------------------------------------------------------------------------

contemplated by Section 7.03(b), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or, in
the case of a non-U.S. Person, other applicable accounting principles;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing Indebtedness permitted under Section 7.03(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(i) Liens on property acquired by any Loan Party or any Subsidiary of Parent in
any Permitted Acquisition that were in existence at the time of the acquisition
of such property and were not created in contemplation of such acquisition;

(j) Liens and negative pledges under agreements arising in the ordinary course
of business and constituting customary provisions restricting the assignment
thereof;

(k) nonconsensual Liens, without duplication for Liens described herein, arising
in the ordinary course of business or by operation of law, which are not past
due or which are being contested in good faith by appropriate proceedings and
for which reserves have been established (to the extent required by GAAP),
provided the same

 

54



--------------------------------------------------------------------------------

purport to secure an amount not to exceed Fifteen Million Dollars ($15,000,000)
in the aggregate during the term of this Agreement;

(l) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business, and not constituting an Event of Default hereunder,
which is currently being contested in good faith by appropriate proceedings,
provided that, adequate reserves have been set aside (to the extent required by
GAAP) and no material property is subject to a material impending risk of loss
or forfeiture;

(m) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any property; in each case, arising in the ordinary course of
business;

(n) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of property;

(o) Liens created on Parent’s Capital Stock, held by Parent as treasury stock;

(p) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding Seventy-Five Million Dollars ($75,000,000) outstanding at
any time;

(q) Liens encumbering customary deposits and margin deposits, and similar Liens
attaching to commodity trading accounts and other deposit or brokerage accounts
incurred in the ordinary course of business, provided the same are limited to
such deposits and accounts and such deposits or accounts are otherwise permitted
hereunder; and

(r) precautionary Liens and filings of financing statements under the Uniform
Commercial Code, covering assets sold or contributed to any Person permitted
hereunder.

7.02 Investments. Make any Investments, except:

(a) Investments existing on the Closing Date and listed on Schedule 7.02;

(b) Investments held by Parent or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(c) advances to officers, directors and employees of Parent and its
Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments of any Loan Party in (i) any wholly-owned Subsidiary of Parent
which is a Guarantor, and (ii) any other wholly-owned Subsidiary of Parent, not
to exceed, in the case of this clause (ii), (for the avoidance of doubt, in
addition to existing Investments permitted by Section 7.02(a), but without
duplication with Section 7.03(e)), Two Hundred Million Dollars ($200,000,000) in
the aggregate at any time; and

 

55



--------------------------------------------------------------------------------

Investments of any wholly-owned Subsidiary in Parent or in another wholly-owned
Subsidiary of Parent;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Investments consisting of intercompany loans or Guarantees, in each case,
permitted by Section 7.03;

(g) Investments in connection with Permitted Acquisitions and Permitted Share
Repurchases, in each case subject to the terms and conditions of Section 7.06;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) any Permitted Stock Repurchase; and

(j) additional Investments (including, but not limited to, investments in joint
ventures and minority interest investments) up to but not exceeding (i) One
Hundred Eighty Million Dollars ($180,000,000) in the aggregate for the fiscal
year of Parent ending June 30, 2018; provided that if the amount of Investments
incurred under this clause (j)(i) on or after the Closing Date and on or prior
to June 30, 2018 does not exceed One Hundred Million Dollars ($100,000,000),
then any unused amounts in such period (not exceeding Eighty Million Dollars
($80,000,000)) shall be carried over to the immediately succeeding fiscal year
of Parent and (ii) One Hundred Million Dollars ($100,000,000) in the aggregate
for each fiscal year thereafter.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

56



--------------------------------------------------------------------------------

(c) Guarantees of Parent or any Subsidiary of Parent (i) in respect of
Indebtedness otherwise permitted hereunder of Parent or any wholly owned
Subsidiary of Parent, (ii) arising under or in connection with customary tax
consolidation arrangements (including pursuant to Australian Tax Sharing
Agreements or Australian Tax Funding Agreements) relating to the taxes of Parent
or its wholly-owned Subsidiaries or (iii) arising under or in connection with
any corporate guarantee entered into by a Loan Party pursuant to Part 2M.6 of
the Australian Corporations Act (or any equivalent provision) where the only
members of the class order are members of the group;

(d) obligations (contingent or otherwise) of Parent or any Subsidiary of Parent
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation; and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e) Indebtedness (i) of any Loan Party to any other Loan Party, and (ii) of any
Subsidiary of Parent (other than a Loan Party) to any Loan Party, not to exceed,
in the case of this clause (ii), (for the avoidance of doubt, in addition to
existing Indebtedness permitted by Section 7.03(a), but without duplication with
Section 7.02(d)), Two Hundred Million Dollars ($200,000,000) in the aggregate
amount outstanding at any time; and Indebtedness of Parent or any Subsidiary of
Parent to any other Subsidiary of Parent;

(f) Indebtedness of any non-U.S. Subsidiary of Parent to or from any other
non-U.S. Subsidiary of Parent;

(g) Indebtedness incurred in connection with any Permitted Acquisition or to
finance the purchase or construction of real property used in the business of
any Loan Party;

(h)(i) in the case of a Subsidiary of Parent, Indebtedness of such Subsidiary
existing at the time of consummation of a Permitted Acquisition pursuant to
which such Person becomes a Subsidiary of Parent or (ii) Indebtedness secured by
assets acquired in connection with any Permitted Acquisition or the purchase of
real property used in the business of any Loan Party, provided that such
Indebtedness was not incurred in contemplation of the acquisition referred to in
clause (i) or such Permitted Acquisition or purchase referred to in clause (ii),
as the case may be;

(i) other Indebtedness in an aggregate amount not to exceed One Hundred Million
Dollars ($100,000,000) outstanding at any time;

(j) Permitted Additional Indebtedness;

(k) Indebtedness under the Revolving Loan Documents and any refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or

 

57



--------------------------------------------------------------------------------

extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
and

(l) Investments permitted by Section 7.02.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose (other than as permitted pursuant to Section 7.05) of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (other than (x) as otherwise permitted pursuant to Sections 7.02 and
7.05 and (y) in connection with a Permitted Acquisition), except that, so long
as no Default exists or would result therefrom:

(a) any Subsidiary of Parent may merge with (i) Parent or Borrower, provided
that Parent or the Borrower, as applicable, shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries of Parent, provided that when
any wholly-owned Subsidiary of Parent is merging with another Subsidiary of
Parent, the wholly-owned Subsidiary shall be the continuing or surviving Person,
and, provided further that if a Guarantor is merging with another Subsidiary,
the Guarantor shall be the surviving Person;

(b) any Subsidiary of Parent (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Parent, to Borrower or to another Subsidiary of Parent (or to the direct or
indirect holder of such Subsidiary’s Equity Interests); provided that if the
transferor in such a transaction is a wholly-owned Subsidiary of Parent, then
the transferee must be Parent, the Borrower or a wholly-owned Subsidiary of
Parent, and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor;

(c) [intentionally omitted]; and

(d) any Loan Party or any Subsidiary thereof may Dispose of all or substantially
all of the assets of any one or more of its Subsidiaries (upon voluntary
liquidation or otherwise); provided that (i) the assets subject to such
Disposition are less than 5% percent of the total assets of Parent and its
Subsidiaries on a consolidated basis and (ii) the EBITDA of such Subsidiary is
less than 5% percent of the EBITDA of Parent and its Subsidiaries on a
consolidated basis.

 

58



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or
(iii) such dispositions relate to Parent’s owned real property in San Diego,
California or Sydney, Australia, subject, in the case of this clause (iii), to
the prior written consent of Agent, such consent not to be unreasonably
withheld;

(d) Dispositions of property by any Subsidiary of Parent (other than the
Borrower) to Parent or to a wholly-owned Subsidiary of Parent; provided that if
the transferor of such property is a Guarantor, the transferee thereof must
either be Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions of Parent’s Capital Stock; and

(g) other Dispositions not otherwise permitted herein, not to exceed Forty
Million Dollars ($40,000,000) in the aggregate during any fiscal year.

provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Subsidiary of Parent may make Restricted Payments to Borrower,
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) Parent and each Subsidiary of Parent may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; and

(c) Parent and each Subsidiary of Parent may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; provided that, no Default or Event of Default shall have
occurred and be continuing at the time of any action described in this clause
(c) or would result therefrom.

 

59



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Parent or
such Subsidiary as would be obtainable by Parent or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (a) transactions
between or among Borrower and any Guarantor or between and among Guarantors or
between any Subsidiary of Parent that is not a Guarantor and any other
Subsidiary of Parent that is not a Guarantor and (b) transactions expressly
permitted by this Agreement.

7.09 No Further Negative Pledge. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an asset sale, (b) enforceable
provisions in leases prohibiting assignment or encumbrance of the applicable
leasehold interest, (c) agreements granting Liens permitted by this Agreement,
(d) agreements in effect on the Closing Date, (e) provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and not otherwise prohibited under this Agreement, (f) any agreement in
effect at the time the Person becomes a Subsidiary of Parent so long as such
agreement was not entered into in contemplation of the Person becoming a
Subsidiary of Parent, (g) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (h) Parent’s Capital
Stock, (i) restrictions and conditions imposed by law, rule or regulation or by
this Agreement or any other Loan Document, (j) any agreement governing any
Permitted Additional Indebtedness, (k) the Revolving Credit Agreement and the
other Loan Documents (as defined in the Revolving Credit Agreement) and (l) any
agreement amending, refinancing or replacing any of the foregoing (so long as
any such restrictions are not materially more restrictive, taken as a whole,
than those contained in the agreement so amended, refinanced or replaced),
neither Parent nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose (in each case,
other than in connection with Permitted Stock Repurchases).

Notwithstanding anything in this Article VII or elsewhere in this Agreement to
the contrary, subject to the restrictions set forth in the first paragraph of
this Section 7.10, Parent and its Subsidiaries may make Permitted Acquisitions
and Restricted Payments (including Permitted Stock Repurchases) as long as
(x) no Event of Default shall have occurred and be continuing at the time of any
Permitted Acquisitions and Restricted Payments made pursuant to this paragraph
or would result therefrom and (y) any Permitted Acquisition shall be non-hostile
in nature and the target shall be in a similar or complementary line of business
to that of Parent.

 

60



--------------------------------------------------------------------------------

7.11 Sanctions. Permit any Loan or the proceeds of any Loan, directly or, to the
knowledge of the Borrower, indirectly, (i) to be lent, contributed or otherwise
made available to fund any activity or business in any Designated Jurisdiction
(in each case unless specially or generally licensed by the competent Sanctions
authority); (ii) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions (in each case unless specially or generally licensed by the
competent Sanctions authority); or (iii) in any other manner that will result in
any violation by any Person (including any Lender, or the Administrative Agent)
of any Sanctions.

7.12 Anti-Bribery. No part of the proceeds of the Term Loans will be used,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery law.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
three (3) days after the same becomes due, any interest on any Loan, or any fee
due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11,
6.12 or 6.13 or Article VII, or any Guarantor fails to perform or observe any
term, covenant or agreement (after taking into account any applicable grace
periods) contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or any default or Event of Default occurs under
any other Loan Document; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Borrower, any Loan Party or any Significant Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder, Indebtedness under Swap
Contracts and Indebtedness under the Revolving Loan

 

61



--------------------------------------------------------------------------------

Credit Agreement) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee, having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower, any Loan Party or any
Significant Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower, any Loan Party or any Significant Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by Borrower, any such Loan Party or any such Significant Subsidiary as a
result thereof is greater than the Threshold Amount; (iii) any Event of Default
(as defined in the Revolving Credit Agreement) shall have occurred and be
continuing under the Revolving Credit Agreement; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
controller, administrator, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, controller, administrator, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
forty-five (45) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for forty-five (45) calendar days, or an order for relief is entered in
any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Borrower or any other Loan Party or
any Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due (and with respect to the
Borrower, within the meaning of section 95A of the Australian Corporations Act),
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy; or

 

62



--------------------------------------------------------------------------------

(h) Judgments. There is entered against Borrower, any other Loan Party or any
Significant Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and such judgment
or order remains unpaid, undischarged and unstayed for a period of ten
(10) days, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Parent under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person on behalf of any Loan Party contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

(k) Change of Control. There occurs any Change of Control with respect to
Borrower and/or any Guarantor and/or ResMed Holdings Ltd and/or ResMed EAP
Holdings LLC; or

(l) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect; or

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under

 

63



--------------------------------------------------------------------------------

any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower;

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and/or the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
hereby irrevocably appoints MUFG Union Bank, N.A. to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental

 

64



--------------------------------------------------------------------------------

thereto. The provisions of this Article are solely for the benefit of Agent and
the Lenders, and neither Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

9.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

(d) Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct. Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agent by
Borrower or a Lender. Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this

 

65



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Agent.

9.04 Reliance by Administrative Agent. Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, Agent may
presume that such condition is satisfactory to such Lender unless Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

9.06 Resignation of Agent. Agent may at any time give notice of its resignation
to Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of Lenders,
appoint a successor Agent meeting the qualifications set forth above; provided
that if Agent shall notify Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the

 

66



--------------------------------------------------------------------------------

same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lender holding a Title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent or a Lender.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their respective agents and counsel and all other amounts due
Lenders and Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, controller, administrator, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to Lenders, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent under Sections 2.06 and 10.04. Nothing
contained herein shall be deemed to authorize Agent to authorize or consent to
or accept or adopt on behalf of any Lender, any plan

 

67



--------------------------------------------------------------------------------

of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

9.10 Guaranty Matters. Each Lender hereby irrevocably authorizes Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by Agent at any time, each Lender
will confirm in writing Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

9.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and the Joint Lead Arrangers, their respective
Affiliates, and the Borrower, that at least one of the following is and will be
true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, the Borrower and such Lender.

 

68



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, the Joint Lead Arrangers and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i) none of the Agent, the Joint Lead Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Agent, the Joint
Lead Arrangers or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

(c) Each of the Agent and the Joint Lead Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may

 

69



--------------------------------------------------------------------------------

recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Subject to the final paragraph of the definition of
“Eurodollar Rate”, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a)(iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or (subject to the final paragraph of the
definition of “Eurodollar Rate”) the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such

 

70



--------------------------------------------------------------------------------

amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release any Guarantor from the Guaranty, except in accordance with the terms
of any Loan Document;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Lenders required above, affect
the rights or duties of Agent under this Agreement or any other Loan Document;
and (ii) the Agent Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Parent, Borrower or Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified on its signature page hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

71



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent, Parent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF PARENT
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM PARENT MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH
PARENT MATERIALS OR THE PLATFORM. In no event shall Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrower’s
or Agent’s transmission of Parent Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of Parent, Borrower and Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to Parent, Borrower and Agent. In addition, each Lender
agrees to notify Agent from time to time to ensure that Agent has on record
(i) an effective address, contact

 

72



--------------------------------------------------------------------------------

name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Parent Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Parent or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Agent and Lenders. Agent and Lenders shall be entitled to
reasonably rely and act upon any notices (including telephonic Term Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Agent, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Agent may be recorded by Agent, and each of the parties hereto hereby consents
to such recording.

10.03 No Waiver; Cumulative Remedies: Enforcement. No failure by any Lender or
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all Lenders; provided, however,
that the foregoing shall not prohibit (a) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to Agent pursuant to Section 8.02 and (ii) in addition to the matters
set forth in clauses (b) and (c) of the preceding proviso and subject to

 

73



--------------------------------------------------------------------------------

Section 2.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable and documented out
of pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent provided that
such fees, charges and disbursements shall be limited to one primary counsel,
one additional firm of local counsel in each applicable jurisdiction, including,
without limitation, Australian counsel to the Agent, and, if necessary, any
additional special regulatory counsel), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) (subject to any limitation previously agreed in writing) and
(ii) all documented out of pocket expenses incurred by Agent or any Lender
(including the fees, charges and disbursements of any counsel for Agent or any
Lender, provided that such fees, charges and disbursements shall be limited to
one primary counsel, one additional firm of local counsel in each applicable
jurisdiction and, if necessary, any additional special regulatory counsel), and
shall pay all reasonable and customary fees and time charges for attorneys who
may be employees of Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification by Borrower. Borrower shall indemnify Agent, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses (other
than Indemnified Taxes or Other Taxes which shall only be indemnified by
Borrower to the extent provided in Section 3.01(c)), including the fees, charges
and disbursements of any counsel for any Indemnitee), and shall indemnify and
hold harmless each Indemnitee from all reasonable and customary fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental

 

74



--------------------------------------------------------------------------------

Liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Borrower shall not be liable to any Indemnitee for
any special, indirect, consequential or punitive damages arising out of, in
connection with, or as a result of the transactions contemplated hereby asserted
by an Indemnitee against Borrower or any other Loan Party; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
Borrower under the preceding provisions of this subsection. If any claim,
demand, action or cause of action is asserted against any Indemnitee, such
Indemnitee shall promptly notify Borrower, but the failure to so promptly notify
Borrower shall not affect Borrower’s obligations under this subsection. Such
Indemnitee may (and shall, if requested by Borrower in writing) contest the
validity, applicability and amount of such claim, demand, action or cause of
action. This Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, or damages, arising from any non-tax
claim.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent or any Related Party of Agent, each Lender
severally agrees to pay to Agent or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Agent in its capacity as such, or against any Related Party of Agent
acting for Agent in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.09(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information

 

75



--------------------------------------------------------------------------------

or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or to the extent Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or such Lender in its discretion) to be repaid to a
trustee, receiver, controller or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the

 

76



--------------------------------------------------------------------------------

Related Parties of each of Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than Five Million Dollars ($5,000,000) unless each of Agent and, so long as
no Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender; and

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any

 

77



--------------------------------------------------------------------------------

Commitment if such assignment is to a Person that is not a Lender, or an
Affiliate of such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of Three Thousand Five Hundred Dollars ($3,500);
provided, however, that the Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment.

(v) No Assignment to Borrower. No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, except the assignee
shall not be entitled to receive any greater payment under Section 3.01 and 3.04
than the assigning Lender would have been entitled to receive with respect to
the interest assigned by such Assignment and Assumption and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural

 

78



--------------------------------------------------------------------------------

person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section, and for the avoidance of doubt shall
not be entitled to receive any greater payment under Sections 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation; provided that such
Participant agrees to be subject to the provisions of Sections 2.11 and 3.06 as
if it were an assignee under paragraph (b) of this Section 10.06. Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 2.11 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.10 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such

 

79



--------------------------------------------------------------------------------

Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Deemed Consent of Borrower. If the consent of Borrower to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in
Section 10.06(b)(i)(B)), Borrower shall be deemed to have given its consent ten
(10) calendar days after the date notice thereof has been delivered to Borrower
by the assigning Lender (through Agent) unless such consent is expressly refused
by Borrower prior to such tenth calendar day.

10.07 Treatment of Certain Information; Confidentiality. Each of Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority); provided that, to the extent it may lawfully do so, Agent or any
such Lender, shall use commercially reasonable efforts to notify Borrower of
such requirement prior to any disclosure of such information to a party that
Agent or such Lender reasonably believes may not keep such information
confidential and shall reasonably cooperate with Borrower in any lawful effort
by Borrower to prevent or limit such disclosure or otherwise protect the
confidentiality of such information, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; provided that,
to the extent it may lawfully do so, Agent or any such Lender, shall use
commercially reasonable efforts to notify Borrower of such requirement prior to
any disclosure of such information to a party that Agent or such Lender
reasonably believes may not keep such information confidential and shall
reasonably cooperate with Borrower in any lawful effort by Borrower to prevent
or limit such disclosure or otherwise protect the confidentiality of such
information, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such

 

80



--------------------------------------------------------------------------------

Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Parent or any Subsidiary of Parent relating to Parent or any
Subsidiary of Parent or any of their respective businesses, other than any such
information that is available to Agent or any Lender on a nonconfidential basis
prior to disclosure by Parent or any Subsidiary of Parent; provided that, in the
case of information received from Parent or any Subsidiary of Parent after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of Agent and the Lenders acknowledges
that (A) the Information may include material non-public information concerning
Parent or a Subsidiary of Parent, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or any such Affiliate, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Agent for further application in accordance with the provisions
of Section 10.19 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly
to Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for,

 

81



--------------------------------------------------------------------------------

charged, or received by Agent or a Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS EXPRESSLY
STATED OTHERWISE THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF

 

82



--------------------------------------------------------------------------------

THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, OR OF THE UNITED STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT
OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14 WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE. EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED
PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B)

 

83



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

10.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that that: (i) (A) the services regarding this
Agreement provided by Agent are arm’s-length commercial transactions between
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Agent, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party, or any of their respective Affiliates, or
any other Person and (B) Agent does not have any obligation to Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Loan Parties and their respective Affiliates, and Agent has
no obligation to disclose any of such interests to Borrower, any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests

 

84



--------------------------------------------------------------------------------

in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

10.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Agent; third, if so determined by Agent and
Borrower, to be held in a deposit account to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 10.19(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 10.19(a)(ii)

 

85



--------------------------------------------------------------------------------

shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees payable under
Section 2.06, or otherwise, for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)

(B) With respect to any fees payable under Section 2.06, or otherwise, not
required to be paid to any Defaulting Lender pursuant to clause (A) above,
Borrower shall not be required to pay the remaining amount of any such fee.

(b) Defaulting Lender Cure. If Borrower and Agent agree in writing that a Lender
is no longer a Defaulting Lender, Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as Agent may determine to be necessary to cause the Loans to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 10.19(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

86



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of each Loan Party in respect
of any such sum due from it to the Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Agent or any Lender from
any Loan Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the Agent or any
Lender in such currency, the Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).

ARTICLE XI

PUBLIC OFFER

11.01 Borrower’s Confirmation. The Borrower confirms to each Lender that:

(a) invitations to become a lender under this Agreement have been made by the
Borrower to at least ten parties;

(b) at least ten of the parties to whom the invitations referred to in paragraph
(a) were made were not, as at the date invitations were made, to the knowledge
of the relevant officers of the Borrower involved in the transaction on a day to
day basis, Associates of any of the others of those ten invitees; and

 

87



--------------------------------------------------------------------------------

(c) no invitations referred to in paragraph (a) were made to parties whom
relevant officers of the Borrower involved in the transaction on a day to day
basis are aware are Offshore Associates of the Borrower.

11.02 Lenders’ Representations and Warranties. Each Lender as at the date of
this Agreement represents and warrants to the Borrower that:

(a) it has received an invitation under Section 11.01;

(b) at the time it received the invitation, it was carrying on the business of
providing finance, or investing or dealing in securities, in the course of
operating in financial markets in the jurisdiction where its Lending Office is
located; and

(c) at the time it received the invitation, its officers involved in its
participation under this Agreement did not know or suspect that it was an
Offshore Associate of the Borrower.

11.03 Information. Each of the Agent, the Joint Lead Arrangers and Lenders as at
the date of this Agreement will provide to the Loan Parties when reasonably
requested by any of the Loan Parties any factual information in its possession
or which it is reasonably able to provide to assist the Borrower to demonstrate
(based upon Tax advice received by the Loan Parties) that section 128F of the
Australian Tax Act has been satisfied and payments of interest under the Loans
are exempt from Australian Withholding Tax where to do so will not in the
Agent’s, Joint Lead Arranger’s or Lender’s reasonable opinion breach any law or
regulation or any duty of confidence.

11.04 Co-operation. If, for any reason, the requirements of section 128F of the
Australian Tax Act have not been satisfied in relation to interest payable on
Loans (except to an Offshore Associate of the Borrower), then on request by the
Agent or a Loan Party, each party shall co-operate and take steps reasonably
requested with a view to satisfying those requirements (i) where a Lender
breached Section 11.02, at the cost of that Lender or (ii) in all other cases,
at the cost of the Loan Parties.

[Balance of Page Intentionally Left Blank]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

Executed as an agreement.

 

Signed by ResMed Limited in accordance

with section 127 of the Corporations Act

2001 (Cth) by:

    

 

Signature of director

     Signature of director/secretary

 

/s/ Susan Jacqueline Purves

    

 

/s/ David Brian Pendarvis

Susan Jacqueline Purves      David Brian Pendarvis Name of director (print)
Susan Jacqueline Purves      Name of director/secretary (print) David Brian
Pendarvis

 

Credit Agreement



--------------------------------------------------------------------------------

RESMED INC., as Parent

 

By:

 

/s/ David Pendarvis

Name: David Pendarvis

Its: Chief Administrative Officer, Global

General Counsel and Secretary

 

Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as

Administrative Agent,

Joint Lead Arranger and Joint Book Runner

 

By:

 

/s/ Mark Adelman

  Name: Mark Adelman   Its:       Director

 

MUFG UNION BANK, N.A., as a Lender,

 

By:  

/s/ Mark Adelman

  Name: Mark Adelman   Its:       Director

 

Lending Office:

4660 La Jolla Village Dr., Suite 400

San Diego, California 92122

Attn: Mark Adelman

Fax: (858) 909-0452

 

Credit Agreement



--------------------------------------------------------------------------------

WESTPAC BANKING

CORPORATION, as Joint Lead Arranger

and Joint Book Runner

 

By:    

/s/ Richard Yarnold

  Richard Yarnold   Director

 

WESTPAC BANKING

CORPORATION, as a Lender

 

By:  

/s/ Richard Yarnold

  Richard Yarnold   Director

 

Lending Office:

275 Kent Street

Sydney, Australia 2000

Attn: Thea Horden

 

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK AUSTRALIA LIMITED,

as a Lender

 

Executed by HSBC Bank Australia

Limited ABN 48 006 434 162 by its

Attorney under Power of Attorney

dated 16 April 2012

Registered no. L916051 and by their

execution hereof, the said Attorney

certifies that they have no notice of the

revocation of such Power of Attorney,

in the presence of:

 

/s/ Craig Anthony Greenwood

 

Attorney

 

Craig Anthony Greenwood

 

Name of Attorney

 

/s/ Mark Anthony Hall

 

Witness Signature

 

Mark Anthony Hall

 

Print Name

   

Lending Office:

   

HSBC Bank Australia Limited

ABN 48 006 434 162

Level 38, Tower 1,

International Towers Sydney,

100 Barangaroo Avenue,

Sydney NSW 2000

Attn: Syed Hasan

Fax: N/A

 

RESTRICTED - Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:

 

/s/ Christopher M. Johnson

 

Name:    Christopher M. Johnson

 

Its:          Director

Lending Office:

301 S. College Street, 14th Floor

Charlotte, NC 28202

Attn: Chris Johnson

 

Electronic Mail:

chris.johnson4@wellsfargo.com

 

Credit Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC,

as a Lender

By:

 

/s/ Kristie Li

 

Name: Kristie Li

  Its:      Senior Vice President

By:

 

/s/ Thomas Tangen

 

Name: Thomas Tangen

 

Its: Senior Vice President

      Head of Healthcare

Lending Office:

200 Park Avenue, 31st Floor

New York, NY 10166

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

TERM COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Term
Commitment      Applicable
Percentage  

MUFG UNION BANK, N.A. as
successor in interest to UNION
BANK, N.A.

   $ 50,000,000        25.0000000000 % 

WESTPAC BANKING CORPORATION

   $ 50,000,000        25.0000000000 % 

WELLS FARGO BANK, N.A.

   $ 36,000,000        18.0000000000 % 

DNB CAPITAL LLC

   $ 22,000,000        11.0000000000 % 

HSBC BANK AUSTRALIA LIMITED

   $ 42,000,000        21.0000000000 % 

Total

   $ 200,000,000        100.0000000000 % 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTICE

Date:                     ,         

To: MUFG UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Syndicated Facility Agreement, dated as of
April 17, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among RESMED LIMITED ACN 003 765
142, a company incorporated in the Commonwealth of Australia (the “Borrower”),
RESMED INC., a Delaware corporation, as Parent, the Lenders from time to time
party thereto, MUFG Union Bank, N.A., as Administrative Agent, Joint Lead
Arranger and Joint Book Runner, and Westpac BANKING Corporation, as Syndication
Agent, Joint Lead Arranger and Joint Book Runner.

The undersigned hereby requests (select one):

A Term Borrowing                                              A conversion or
continuation of Term Loans

 

  1.

On _________________________________________(a Business Day).

 

  2.

In the amount of $ ____________________________.

 

  3.

Comprised of ________________________________.

                                       [Type

of Term Loan requested]

 

  4.

For Eurodollar Rate Loans: with an Interest Period of              months.

 

Exhibit A-1



--------------------------------------------------------------------------------

 

RESMED LIMITED By:     Name:     Title:    

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$                                                     

      

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                         or registered assigns (“Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to Borrower under that certain
Syndicated Facility Agreement, dated as of April 17, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Borrower, RESMED INC., a Delaware corporation, as Parent, the Lenders from
time to time party thereto, MUFG UNION BANK, N.A., as Administrative Agent,
Joint Lead Arranger and Joint Book Runner, and WESTPAC BANKING CORPORATION, as
Syndication Agent, Joint Lead Arranger and Joint Book Runner.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit B-1



--------------------------------------------------------------------------------

Executed as a deed.

 

Signed, sealed and delivered by ResMed
Limited in accordance with section 127 of
the Corporations Act 2001 (Cth) by:

 

  

Signature of director

   Signature of director/secretary

Name of director (print)

   Name of director/secretary (print)

 

Exhibit B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount
of Loan
Made

  

End of
Interest
Period

  

Amount of
Principal
or Interest
Paid This
Date

  

Outstanding
Principal
Balance This
Date

  

Notation
Made By

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To: MUFG UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Syndicated Facility Agreement, dated as of
April 17, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among RESMED LIMITED ACN 003 765
142, a company incorporated in the Commonwealth of Australia (the “Borrower”),
RESMED INC., a Delaware corporation (“Parent”), the Lenders from time to time
party thereto, MUFG UNION BANK, N.A., as Administrative Agent, Joint Lead
Arranger and Joint Book Runner, and WESTPAC BANKING CORPORATION, as Syndication
Agent, Joint Lead Arranger and Joint Book Runner.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      of Parent and Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate (the “Certificate”) to Agent on the behalf of Parent and Borrower,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Parent has delivered the year end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of Parent
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Parent and
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

 

Exhibit C-1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed in all
material respects and the following is a list of each such Default and its
nature and status:]

4. The representations and warranties of Borrower contained in Article V of the
Agreement, and/or any representations and warranties of Borrower or any other
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Certificate is delivered.

5. Set forth on Annex I attached here to is a description of all Permitted Stock
Repurchases and Permitted Acquisitions undertaken during the period covered by
this Certificate.

6. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

RESMED INC. By:     Name:     Title:    

 

RESMED LIMITED By:     Name:     Title:    

 

Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 6.12(a) – Funded Debt to EBITDA Ratio:

 

A.

     Funded Debt         1.      all Indebtedness (please explain on
attachment)1    $                                     2.      Total Funded Debt
(Line I.A.1.):    $                               

B.

     EBITDA         1.      Net Income:    $                                    
2.      plus non-operating, non-recurring loss (not to exceed $30,000,000)
reflected in Net Income:    $                                     3.      less
non-operating, non-recurring gain (not to exceed $30,000,000) reflected in Net
Income:    $                                     4.      plus Interest Expense:
   $                                     5.      plus income taxes:    $
                                    6.      plus depreciation, amortization and
all other expenses actually taken in connection with equity based compensation
or awards pursuant to ASC 718, in each case as determined in accordance with
GAAP, consistently applied:    $                                     7.     
EBITDA from Permitted Acquisitions (if any):    $                               
     8.      Total EBITDA:    $                               

C.

     Ratio (Line I.A.2 ÷ Line I.B.8):                       to 1.00  

Maximum permitted:

     [    :    ] to 1.002  

 

1 

Excluding obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest in any Person under clause (g) of the
definition of “Indebtedness” in the Agreement.

2 

Section 6.12(a) of the Agreement requires that the Funded Debt to EBITDA ratio
as of the end of any fiscal quarter cannot exceed 3.50:1.00; provided that, for
the fiscal quarter in which any Material Acquisition is consummated and the
immediately following three fiscal quarters, such ratio shall not exceed
4.00:1.00.

 

Schedule I-1



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”)

ANNEX I

To Compliance Certificate

Permitted Stock Repurchases

[Please describe, if any]

Permitted Acquisitions

[Please describe, if any]

 

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1. Assignor[s]:                                 

2. Assignee[s]:                                  for each Assignee, indicate
Affiliate of [identify Lender]

3. Borrower(s): RESMED LIMITED ACN 003 765 142, a company incorporated in the
Commonwealth of Australia (“Borrower”).

 

Exhibit D-1



--------------------------------------------------------------------------------

4. Administrative Agent: MUFG Union Bank, N.A., as Administrative Agent under
the Credit Agreement.

5. Credit Agreement: Syndicated Facility Agreement, dated as of April 17, 2018,
among Borrower, ResMed Inc., a Delaware corporation, as Parent, the Lenders from
time to time party thereto, the Administrative Agent, MUFG Union Bank, N.A., as
Joint Lead Arranger and Joint Book Runner, and Westpac Banking Corporation, as
Syndication Agent, Joint Lead Arranger and Joint Book Runner.

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee
[s]            Facility
Assigned      Aggregate
Amount of
Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans      CUSIP No.                    $                       $
                                          %                            $
                      $                                           %             
              $                       $                        
                  %                            $                       $
                                          %          

7. Trade Date: [                                ]

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR] By:     Name:     Title:    

 

ASSIGNEE   [NAME OF ASSIGNEE] By:     Name:     Title:    

 

Exhibit D-2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

MUFG UNION BANK, N.A., as

Administrative

Agent  

By:     Name:     Title:     [Consented to:] By:     Name:     Title:    

 

Exhibit D-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section [__] thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not

 

Exhibit D-4



--------------------------------------------------------------------------------

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Syndicated Facility Agreement dated as of
April 17, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among ResMed Limited ACN 003 765
142, a company incorporated in the Commonwealth of Australia (“Borrower”),
ResMed Inc., a Delaware corporation, the lenders who are or may become a party
thereto, as Lenders, MUFG Union Bank, N.A., as Administrative Agent (the
“Agent”), Joint Lead Arranger and Joint Book Runner, and Westpac Banking
Corporation, as Syndication Agent, Joint Lead Arranger and Joint Book Runner.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
the Agent, and (b) the undersigned shall have at all times furnished Borrower
and the Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                 , 20        

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Syndicated Facility Agreement dated as of
April 17, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among ResMed Limited ACN 003 765
142, a company incorporated in the Commonwealth of Australia (“Borrower”),
ResMed Inc., a Delaware corporation, the lenders who are or may become a party
thereto, as Lenders, MUFG Union Bank, N.A., as Administrative Agent (the
“Agent”), Joint Lead Arranger and Joint Book Runner, and Westpac Banking
Corporation, as Syndication Agent, Joint Lead Arranger and Joint Book Runner.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:                 , 20        

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Syndicated Facility Agreement dated as of
April 17, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among ResMed Limited ACN 003 765
142, a company incorporated in the Commonwealth of Australia (“Borrower”),
ResMed Inc., a Delaware corporation, the lenders who are or may become a party
thereto, as Lenders, MUFG Union Bank, N.A., as Administrative Agent (the
“Agent”), Joint Lead Arranger and Joint Book Runner, and Westpac Banking
Corporation, as Syndication Agent, Joint Lead Arranger and Joint Book Runner.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

 

Exhibit E-3



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:                 , 20        

 

Exhibit E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Syndicated Facility Agreement dated as of
April 17, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among ResMed Limited ACN 003 765
142, a company incorporated in the Commonwealth of Australia (“Borrower”),
ResMed Inc., a Delaware corporation, the lenders who are or may become a party
thereto, as Lenders, MUFG Union Bank, N.A., as Administrative Agent (the
“Agent”), Joint Lead Arranger and Joint Book Runner, and Westpac Banking
Corporation, as Syndication Agent, Joint Lead Arranger and Joint Book Runner.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and the Agent, and (ii) the
undersigned shall have at all times furnished Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

Exhibit E-4



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                 , 20        

 

Exhibit E-4